Citation Nr: 1631501	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13 01-794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the record.

In February 2015 the Board remanded this issue for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

Hepatitis C was not manifest in service and is not otherwise attributable to service, to include inoculations by multi-use jet air injectors.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in an October 2010 letter, prior to the date of the issuance of the appealed December 2011 rating decision.  The October 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The October 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, per the February 2015 Board remand instructions, the Veteran also underwent a VA examination in September 2015.  The report of the September 2015 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the September 2015VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.
 
In light of the above, the Board also finds that the RO substantially complied with the February 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The record reflects that at this hearing the undersigned VLJ set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The VLJ determined that additional development was necessary to include scheduling a VA examination.   The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. Accordingly, the Board will address the issue on appeal below.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. §3.309(a)).  Hepatitis C is not recognized under 38 C.F.R. § 3.309(a) as chronic.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§5107(b) (West 2014).

Factual Background and Analysis

The Veteran asserts that he contracted hepatitis C from inoculations by multi-use jet air injectors during in service.  In support of this contention, he provided pictures of when he was inoculated with air guns during his service.  He noted that the air guns utilized reused needless and those administering the inoculations were not wearing gloves.

He has also testified that he had an in-service head injury which resulted in some loss of blood when he was treated by a medic in Vietnam.  

The Board further notes that the Veteran's claim is largely premised on not having any other risk factors for hepatitis C.  However, the Veteran did testify that he used intravenous drugs on one occasion soon after service around 1970.  He noted that this was done with a clean needle.  Intravenous drug use is a recognized risk factor for hepatitis C.

In a March 2011 correspondence, the Veteran noted that the use of Agent Orange during his duty in Vietnam "might have been the cause for having hepatitis C in my blood system".

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to hepatitis C.  His treatment records are also unremarkable for risk factors for hepatitis C, including tattoos.  His immunization record notes that he received multiple vaccinations during service.

Per the February 2015 Board remand instructions, the Veteran underwent a VA examination in September 2015.  The examiner noted that the Veteran reported that he was first diagnosed with hepatitis C in 2010 and thought that it was due to service.  He noted that while in service he had a head laceration after falling on a rock which necessitated cleaning of the wound.  He also had air gun inoculations during service.  While he could not remember any other risk factors, he indicated that he tried intravenous drug use one time after service.  The examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner noted that he could not locate any evidence of hepatitis C or its treatment in service.  The examiner also could not locate any evidence of the reported incident of a serious head injury or any other risk factor for hepatitis C that the Veteran was reporting while in service.  From standard medical textbooks, air gun inoculation is not one of the etiologies of hepatitis.  Also, to date the transmission of hepatitis C by air gun vaccination had not been documented.  The examiner noted that the Veteran had IV drug abuse after his service which was more likely the cause of his hepatitis C than air gun inoculation.  The examiner concluded that the Veteran's hepatitis C and its residuals less likely than not had their onset during service or was caused by or related to his military service to include air gun injections.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a hepatitis C disability is not warranted.

As there is a current diagnosis of hepatitis C, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As a threshold matter, the Board notes again in a March 2011 correspondence, the Veteran noted that the use of Agent Orange during his duty in Vietnam "might have been the cause for having hepatitis C in my blood system".

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

In this case, the record reflects that the Veteran served in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, hepatitis C is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

The Veteran has consistently asserted through statements and his September 2014 Board testimony that his current hepatitis C disability is related to his in-service air gun inoculations and an in-service injury where he hit his head and bled.

As noted above, service treatment records show no complaints of, or treatment for, hepatitis or blood or liver disorders during service.  Notably, while the Veteran testified that he had an in-service head injury which resulted in some loss of blood when he was treated by a medic in Vietnam, the service treatment records are silent for this incident.

Additionally, the first post-service evidence of a hepatitis C disability is an April 2010 VA medical record as there are no clinical findings or diagnoses of a hepatitis C disability for over 40 years after his separation from service.  

The Board also notes that there was no test available to detect the presence of the Hepatitis C virus until 1989.  See VBA Fast Letter 98-110.  However, despite this fact, the Veteran's records are negative for complaints or diagnoses of hepatitis C until 2010.

The Board recognizes that the Veteran is competent to describe past injuries and his history of symptomatology.  Here, the Veteran is competent to report that he received air gun or jet injector inoculations in service.  This was a common practice, and the VA has conceded that he received inoculations this way as the Veteran has also provided photographs of him receiving inoculations.  The Veteran, however, is not competent to determine how he contracted hepatitis C.  Generally, a Veteran may be able to provide statements that would help to determine the potential causes of his hepatitis C, and as such is competent to report on whether he received blood transfusions, has tattoos, had multiple sexual partners, or had a history of intranasal drug use.  Notably, the Veteran denied blood transfusions, multiple sexual partners, cocaine, tattoos or body piercing or war exposure to blood.  However, he has reported risk factors of air gun inoculations, war exposure to blood and intravenous drug use.

Moreover, there is also no credible medical opinion of record showing a relationship between any current hepatitis C disability and his military service.  A thorough review of the record does not reveal positive nexus statements associating the Veteran's hepatitis C with his service, to include the use of air gun inoculations.  The Veteran reported his theory that he contracted hepatitis C through the inoculations to treatment care providers (as noted above), but the medical records do not include a statement from a medical care provider that the Veteran contracted hepatitis C in this way.

In fact, the only medical opinion addressing the etiology of the hepatitis C disability weighs against the claim as the September 2015 VA examiner opined that the Veteran's hepatitis C was not caused by or the result of air-inoculation guns during his service as there were no case reports of hepatitis C being transmitted by air gun.  The examiner indicated that the Veteran had IV drug abuse after his service which was more likely the cause of his hepatitis C.  

None of the competent medical evidence currently of record refutes these conclusions.

In making this determination, the Board has considered the Internet research the Veteran has submitted in support of an association between the contraction of hepatitis C and air gun inoculations.  It is acknowledged that there has been at least one documented case of hepatitis B being transmitted by air jet injectors; however, there have by no documented cases of hepatitis C being transmitted in this manner.  Both are blood-borne viruses and VA has acknowledged that it is biologically plausible for hepatitis C to be transmitted in this manner; however, simply because something is plausible, does not necessarily make it probable.  In any event, when all the evidence is considered, for the reasons explained above, the Board finds that the evidence weighs against finding that the Veteran's hepatitis C was transmitted by jet air injectors in service.  Similarly, there is no proof linking the remote onset of hepatitis C to his report of a head injury or exposure to herbicides.  Lastly, his argument that he used clean needles, even if true, does not establish that there is any link between the remote hepatitis and any event in-service.

The Board adds that the Veteran has filed copies of prior Board decisions wherein the claimant was granted service connection for hepatitis due to in-service air-gun inoculations.  The decisions are based on a different facts and evidence than in the present case.  Moreover, Board decisions are nonprecedential in nature.  See 38 C.F.R. §20.1303 (2015).

In this case, the Board finds that service connection for hepatitis C is not warranted. As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


